Exhibit 10.4

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

Redwood Mortgage Corp.

1825 South Grant Street, Suite 250

San Mateo, CA 94402

Attn: Michael Burwell

 

 

LOAN NO.:             

DEED OF TRUST, ASSIGNMENT

OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made as of             , by
                    , the owner(s) of the property described below, whose
address is                                         , (herein “Trustor”), to PLM
LENDER SERVICES, INC., a California corporation, whose address is 46 N. Second
Street, Campbell, California 95008, (herein “Trustee”), in favor of REDWOOD
MORTGAGE INVESTORS IX, LLC, a Delaware limited liability company, whose address
is c/o Redwood Mortgage Corp., 1825 South Grant Street, Suite 250, San Mateo, CA
94402 (herein “Beneficiary”).

Trustor, in consideration of the indebtedness described by this Deed of Trust,
irrevocably grants, conveys, transfers and assigns to Trustee, its successors
and assigns, in trust, with power of sale and right of entry and possession, all
of Trustor’s present and future estate, right, title and interest in and to the
following (which shall hereafter be referred to as the “Mortgaged Property”):

(a) Land. That certain real property located in the City of             , County
of             , State of California, more particularly described in Exhibit A
attached hereto and incorporated herein by this reference (the “Land”);

(b) Improvements. All buildings and other improvements now or hereafter located
on the Land, including, but not limited to, the Fixtures (as defined below)
(collectively, the “Improvements”);

(c) Fixtures. All fixtures (goods that are or become so related to the Land or
Improvements that an interest in them arises under real estate law) now or
hereafter located on, attached to, installed in or used in connection with the
Land and Improvements;

 

1



--------------------------------------------------------------------------------

(d) Intellectual Property Rights, Other Personal Property. All intangible
property and rights relating to the Land or the operation thereof, or used in
connection therewith, including, without limitation, tradenames and trademarks;
all machinery, equipment, building materials, appliances and goods of every
nature whatsoever (herein collectively called “equipment” and other “personal
property”) now or hereafter located in, or on, attached or affixed to, or used
or intended to be used in connection with, the Land and the Improvements,
including, but without limitation, all heating, lighting, laundry, incinerating,
gas, electric and power equipment, engines, pipes, pumps, tanks, motors,
conduits, switchboards, plumbing, lifting, cleaning, fire prevention, fire
extinguishing, refrigerating, ventilating and communications apparatus, air
cooling and air conditioning apparatus, elevators and escalators and related
machinery and equipment, pool and pool operation and maintenance equipment and
apparatus, shades, awnings, blinds, curtains, drapes, attached floor coverings,
including rugs and carpeting, television, radio and music cable antennae and
systems, screens, storm doors and windows, stoves, refrigerators, dishwashers
and other installed appliances, attached cabinets, partitions, ducts and
compressors, furnishings and furniture, and trees, plants and other items of
landscaping (except that the foregoing equipment and other personal property
covered hereby shall not include machinery, apparatus, equipment, fittings and
articles of personal property used in the business of Trustor (commonly referred
to as “trade fixtures”) whether the same are annexed to said real property or
not, unless the same are also used in the operation of any building or other
improvement located thereon or unless the same cannot be removed without
materially damaging said real property or any such building or other
improvement), all of which, including replacements and additions thereto, shall,
to the fullest extent permitted by law and for the purposes of this Deed of
Trust, be deemed to be part and parcel of, and appropriated to the use of, said
real property and, whether affixed or annexed thereto or not, be deemed
conclusively to be real property and conveyed by this Deed of Trust, and all
proceeds and products of any and all thereof;

(e) Contracts, Permits, Plans, Easements. All now or hereafter existing plans
and specifications prepared for construction of Improvements on the Land and all
studies, data and drawings related thereto, and also all contracts and
agreements of Trustor relating to the plans and specifications or to the
studies, data and drawings, or to the construction of Improvements on the Land
(the “Plans and Specifications”); all contracts, permits, certificates, plans,
studies, data, drawings, licenses, approvals, entitlements and authorizations,
however, characterized, issued or in any way furnished for the acquisition,
construction, operation and use of the Land or the Improvements, including
building permits, environmental certificates, licenses, certificates of
operation, warranties and guaranties; all easements, rights and appurtenances
thereto or used in connection with the above-described Land or Improvements;

(f) Interest in Leases. All existing and future Leases (as defined in
Section 1.03 (b) (1) below) relating to the Land and Improvements or any
interest in them;

(g) Proceeds. All rents, royalties, issues, profits, revenues, income,
remittances, payments and other benefits arising or derived from the use or
enjoyment of all or any portion of the Land or Improvements, or derived from any
Lease, sublease, license, or agreement relating to the use or enjoyment of the
Land or Improvements (subject to the rights given below to Trustor to collect
and apply such rents, royalties, issues, profits, revenues, income, remittances,
payments and other benefits);

 

2



--------------------------------------------------------------------------------

(h) Additional Proceeds. All Trustor’s other existing or future estates,
easements, licenses, interests, rights, titles, homestead or other claims or
demands, both in law and in equity in the Mortgaged Property including, without
limitation, (1) all damages or awards made to Trustor related to the Mortgaged
Property, including without limitation, for the partial or complete taking by
eminent domain, or by any proceeding or purchase in lieu of eminent domain, of
the Mortgaged Property, and (2) all proceeds of any insurance covering the
Mortgaged Property. Trustor agrees to execute and deliver, from time to time,
such further instruments and documents as may be required by Beneficiary to
confirm the lien of this Deed of Trust on any of the foregoing.

FOR THE PURPOSE OF SECURING, in such order of priority as Beneficiary may elect:

(a) The repayment of the indebtedness evidenced by Trustor’s promissory note of
even date herewith payable to the order of Beneficiary in the original principal
sum of                                         ($             ), with interest
thereon, as provided therein, and all prepayment charges, late charges and loan
fees required thereunder, and all extensions, renewals, modifications,
amendments and replacements thereof (herein “Note”);

(b) The payment of all other sums which may be advanced by or otherwise be due
to Trustee or Beneficiary under any provision of this Deed of Trust or under any
other instrument or document referred to in subsection (c) below, with interest
thereon at the rate provided herein or therein;

(c) The performance of each and every of the covenants and agreements of Trustor
contained in (1) this Deed of Trust and the Note, and in any note evidencing a
Future Advance (as hereinafter defined), (2) in the Environmental Agreement and
Indemnity executed by Trustor concurrently herewith, and in any and all pledge
agreements, supplemental agreements, assignments and all instruments of
indebtedness or security now or hereafter executed by Trustor in connection with
any indebtedness referred to in subsection (a) above or subsection (d) below or
for the purpose of supplementing or amending this Deed of Trust or any
instrument secured hereby (all of the foregoing in Clause (2), as the same may
be amended, modified or supplemented from time to time, being referred to
hereinafter as “Related Agreements”); and

(d) The repayment of any other loans or advances, with interest thereon,
hereafter made to Trustor (or any successor in interest to Trustor as the owner
of the Mortgaged Property or any part thereof) by Beneficiary when the
promissory note evidencing the loan or advance specifically states that said
note is secured by this Deed of Trust, together with all extensions, renewals,
modifications, amendments and replacements thereof (herein “Future Advance”).

 

3



--------------------------------------------------------------------------------

ARTICLE I

COVENANTS OF TRUSTOR

To protect the security of this Deed of Trust, Trustor covenants and agrees as
follows:

1.01 Performance of Obligations Secured.

Trustor shall promptly pay when due the principal of and interest on the
indebtedness evidenced by the Note, the principal of and interest on any Future
Advances, and any prepayment, late charges and loan fees provided for in the
Note or in any note evidencing a Future Advance or provided for herein, and
shall further perform fully and in a timely manner all other obligations of
Trustor contained herein or in the Note or in any note evidencing a Future
Advance or in any of the Related Agreements. All sums payable by Trustor
hereunder shall be paid without demand, counterclaim, offset, deduction or
defense and Trustor waives all rights now or hereinafter conferred by statute or
otherwise to any such demand, counterclaim, offset, deduction or defense.

1.02 Insurance.

Trustor shall keep the Mortgaged Property insured with an all-risk policy
insuring against loss or damage by fire and earthquake with extended coverage
and against any other risks or hazards which, in the opinion of Beneficiary,
should be insured against, in an amount not less than 100% of the full insurable
value thereof on a replacement cost basis, with an inflation guard endorsement,
with a company or companies and in such form and with such endorsements as may
be approved or required by Beneficiary, including, if applicable, boiler
explosion coverage and sprinkler leakage coverage. All losses under said
insurance, and any other insurance obtained by Trustor with respect to the
Mortgaged Property whether or not required by Beneficiary, shall be payable to
Beneficiary and shall be applied in the manner provided in Section 1.03 hereof.
Trustor shall also carry comprehensive general public liability insurance and
twelve (12) months’ rent loss insurance in such form and amounts and with such
companies as are satisfactory to Beneficiary. Trustor shall also carry insurance
against flood if required by the Federal Flood Disaster Protection Act of 1973
and regulations issued thereunder. All hazard, flood and rent loss insurance
policies shall be endorsed with a standard noncontributory mortgagee clause in
favor of and in form acceptable to Beneficiary, and may be canceled or modified
only upon not less than thirty (30) days’ prior written notice to Beneficiary.
All of the above-mentioned insurance policies or certificates of such insurance
satisfactory to Beneficiary, together with receipts for the payment of premiums
thereon, shall be delivered to and held by Beneficiary, which delivery shall
constitute assignment to Beneficiary of all return premiums to be held as
additional security hereunder. All renewal and replacement policies shall be
delivered to Beneficiary at least thirty (30) days before the expiration of the
expiring policies. Beneficiary shall not by the fact of approving, disapproving,
accepting, preventing, obtaining or failing to obtain any insurance, incur any
liability for or with respect to the amount of insurance carried, the form or
legal sufficiency of insurance contracts, solvency of insurance companies, or
payment or defense of lawsuits, and Trustor hereby expressly assumes full
responsibility therefor and all liability, if any, with respect thereto.

 

4



--------------------------------------------------------------------------------

1.03 Condemnation and Insurance Proceeds.

(a) The proceeds of any award or claim for damages, direct or consequential, in
connection with any condemnation or other taking of or damage or injury to the
Mortgaged Property, or any part thereof, or for conveyance in lieu of
condemnation, are hereby assigned to and shall be paid to Beneficiary. In
addition, all causes of action, whether accrued before or after the date of this
Deed of Trust, of all types for damages or injury to the Mortgaged Property or
any part thereof, or in connection with any transaction financed by funds loaned
to Trustor by Beneficiary and secured hereby, or in connection with or affecting
the Mortgaged Property or any part thereof, including, without limitation,
causes of action arising in tort or contract and causes of action for fraud or
concealment of a material fact, are hereby assigned to Beneficiary as additional
security, and the proceeds thereof shall be paid to Beneficiary. Beneficiary may
at its option appear in and prosecute in its own name any action or proceeding
to enforce any such cause of action and may make any compromise or settlement
thereof. Trustor, immediately upon obtaining knowledge of any casualty damage to
the Mortgaged Property or damage in any other manner in excess of $25,000.00 or
knowledge of the institution of any proceedings relating to condemnation or
other taking of or damage or injury to the Mortgaged Property or any portion
thereof, will immediately notify Beneficiary in writing. Beneficiary, in its
sole discretion, may participate in any such proceedings and may join Trustor in
adjusting any loss covered by insurance.

(b) All compensation, awards, proceeds, damages, claims, insurance recoveries,
rights of action and payments which Trustor may receive or to which Trustor may
become entitled with respect to the Mortgaged Property in the event of any
damage or injury to or a partial condemnation or other partial taking of the
Mortgaged Property shall be paid over to Beneficiary and shall be applied first
toward reimbursement of all costs and expenses of Beneficiary in connection with
recovery of the same, and then shall be applied, as follows:

(1) Beneficiary shall consent to the application of such payments to the
restoration of the Mortgaged Property so damaged if and only if Trustor fulfills
all of the following conditions (a breach of any one of which shall constitute
an Event of Default under this Deed of Trust and shall entitle Beneficiary to
exercise all rights and remedies Beneficiary may have in such event): (a) that
no default or Event of Default is then outstanding under this Deed of Trust, the
Note, or any Related Agreement; (b) that Trustor is not in default under any of
the terms, covenants and conditions of any of the Leases (hereinafter defined);
(c) that the Leases shall continue in full force and effect; (d) that Trustor
has in force rental continuation and business interruption insurance covering
the Mortgaged Property for the longer of twelve (12) months or the time
Beneficiary reasonably estimates will be necessary to complete such restoration
and rebuilding; (e) Beneficiary is satisfied that during the period from the
time of damage or taking until restoration and rebuilding of the Mortgaged
Property is completed (the “Gap Period”) Trustor’s net income from (1) all
leases, subleases, licenses and other occupancy agreements affecting the
Mortgaged Property (the “Leases”) which may continue without abatement of rent
during such Gap Period, plus (2) all Leases in effect during the Gap Period
without abatement of rent which Trustor may obtain in substitution for any of
the same which did not continue during such Gap Period, plus (3) the proceeds of
rental continuation and business interruption insurance, is sufficient to
satisfy Trustor’s obligations under this Deed of Trust as they come due;
(f) Beneficiary is satisfied that the insurance or award proceeds shall be
sufficient to fully restore and rebuild the Mortgaged Property free and clear of
all liens except the lien of this Deed of Trust, or, in the event that such
proceeds are in Beneficiary’s sole judgment insufficient to restore and rebuild
the Mortgaged Property, then Trustor shall deposit promptly with Beneficiary
funds

 

5



--------------------------------------------------------------------------------

which, together with the insurance or award proceeds, shall be sufficient in
Beneficiary’s sole judgment to restore and rebuild the Mortgaged Property;
(g) construction and completion of restoration and rebuilding of the Mortgaged
Property shall be completed in accordance with plans and specifications and
drawings submitted to and approved by Beneficiary, which plans, specifications
and drawings shall not be substantially modified, changed or revised without the
Beneficiary’s prior written consent; (h) Beneficiary shall also have approved
all prime and subcontractors, and the general contract or contracts the Trustor
proposes to enter into with respect to the restoration and rebuilding; and
(i) any and all monies which are made available for restoration and rebuilding
hereunder shall be disbursed through Beneficiary, the Trustee or a title
insurance and trust company satisfactory to Beneficiary, in accord with standard
construction lending practice, including, if requested by Beneficiary, monthly
lien waivers and title insurance datedowns, and the provision of payment and
performance bonds by Trustor, or in any other manner approved by Beneficiary in
Beneficiary’s sole discretion; or

(2) If less than all of conditions (a) through (i) in subsection (1) above are
satisfied, then such payments shall be applied in the sole and absolute
discretion of Beneficiary (a) to the payment or prepayment with any applicable
prepayment premium of any indebtedness secured hereby in such order as
Beneficiary may determine, or (b) to the reimbursement of Trustor’s expenses
incurred in the rebuilding and restoration of the Mortgaged Property. In the
event Beneficiary elects under this subsection (2) to make any monies available
to restore the Mortgaged Property, then all of conditions (a) through (i) in
subsection (1) above shall apply, except such conditions which Beneficiary, in
its sole discretion, may waive.

(c) If any material part of the Mortgaged Property is damaged or destroyed and
the loss is not adequately covered by insurance proceeds collected or in the
process of collection, Trustor shall deposit, within ten (10) days of the
Beneficiary’s request therefor, the amount of the loss not so covered.

(d) All compensation, awards, proceeds, damages, claims, insurance recoveries,
rights of action and payments which Trustor may receive or to which Trustor may
become entitled with respect to the Mortgaged Property in the event of a total
condemnation or other total taking of the Mortgaged Property shall be paid over
to Beneficiary and shall be applied first toward reimbursement of all costs and
expenses of Beneficiary in connection with recovery of the same, and then shall
be applied to the payment or prepayment with any applicable prepayment premium
of any indebtedness secured hereby in such order as Beneficiary may determine,
until the indebtedness secured hereby has been paid and satisfied in full. Any
surplus remaining after payment and satisfaction of the indebtedness secured
hereby shall be paid to Trustor as its interest may then appear.

(e) Any application of such amounts or any portion thereof to any indebtedness
secured hereby shall not be construed to cure or waive any default or notice of
default hereunder or invalidate any act done pursuant to any such default or
notice.

(f) If any part of any automobile parking areas included within the Mortgaged
Property is taken by condemnation or before such areas are otherwise reduced,
Trustor shall provide parking facilities in kind, size and location to comply
with all Leases, and before making any contract for such substitute parking
facilities, Trustor shall furnish to Beneficiary satisfactory assurance of
completion thereof, free of liens and in conformity with all governmental
zoning, land use and environmental regulations.

 

6



--------------------------------------------------------------------------------

1.04 Taxes, Liens and Other Items.

Trustor shall pay at least ten days before delinquency, all taxes, bonds,
assessments, special assessments, common area charges, fees, liens, charges,
fines, penalties, impositions and any and all other items which are attributable
to or affect the Mortgaged Property and which may attain a priority over this
Deed of Trust by making payment prior to delinquency directly to the payee
thereof, unless Trustor shall be required to make payment to Beneficiary on
account of such items pursuant to Section 1.05 hereof. Prior to the delinquency
of any such taxes or other items, Trustor shall furnish Beneficiary with
receipts indicating such taxes and other items have been paid. Trustor shall
promptly discharge any lien which has attained or may attain priority over this
Deed of Trust. In the event of the passage after the date of this Deed of Trust
of any law deducting from the value of real property for the purposes of
taxation any lien thereon, or changing in any way the laws for the taxation of
deeds of trust or debts secured by deeds of trust for state, federal or any
other purposes, or the manner of the collection of any such taxes, so as to
affect this Deed of Trust, the Beneficiary and holder of the debt which it
secures shall have the right to declare the principal sum and the interest due
on a date to be specified by not less than thirty (30) days written notice to be
given to Trustor by Beneficiary; provided, however, that such election shall be
ineffective if Trustor is permitted by law to pay the whole of such tax in
addition to all other payments required hereunder and if, prior to such
specified date, does pay such taxes and agrees to pay any such tax when
hereafter levied or assessed against the Mortgaged Property, and such agreement
shall constitute a modification of this Deed of Trust.

1.05 Funds for Taxes and Insurance.

If an Event of Default has occurred under this Deed of Trust or under any of the
Related Agreements, regardless of whether the same has been cured, then
thereafter at any time Beneficiary may, at its option to be exercised upon
thirty (30) days’ written notice to Trustor, require the deposit with
Beneficiary or its designee by Trustor, at the time of each payment of an
installment of interest or principal under the Note, of an additional amount
sufficient to discharge the obligations of Trustor under Sections 1.02 and 1.04
hereof as and when they become due. The determination of the amount payable and
of the fractional part thereof to be deposited with Beneficiary shall be made by
Beneficiary in its sole discretion. These amounts shall be held by Beneficiary
or its designee not in trust and not as agent of Trustor and shall not bear
interest, and shall be applied to the payment of the obligations in such order
or priority as Beneficiary shall determine. If at any time within thirty
(30) days prior to the due date of any of the aforementioned obligations the
amounts then on deposit therefor shall be insufficient for the payment of such
obligation in full, Trustor shall within ten (10) days after demand deposit the
amount of the deficiency with Beneficiary. If the amounts deposited are in
excess of the actual obligations for which they were deposited, Beneficiary may
refund any such excess, or, at its option, may hold the same in a reserve
account, not in trust and not bearing interest, and reduce proportionately the
required monthly deposits for the ensuing year. Nothing herein contained shall
be deemed to affect any right or remedy of Beneficiary under any other provision
of this Deed of Trust or under any statute or rule of law to pay any such amount
and to add the amount so paid to the indebtedness hereby secured.

 

7



--------------------------------------------------------------------------------

All amounts so deposited shall be held by Beneficiary or its designee as
additional security for the sums secured by this Deed of Trust and upon the
occurrence of an Event of Default hereunder Beneficiary may, in its sole and
absolute discretion and without regard to the adequacy of its security
hereunder, apply such amounts or any portion thereof to any part of the
indebtedness secured hereby. Any such application of said amounts or any portion
thereof to any indebtedness secured hereby shall not be construed to cure or
waive any default or notice of default hereunder.

If Beneficiary requires deposits to be made pursuant to this Section 1.05,
Trustor shall deliver to Beneficiary all tax bills, bond and assessment
statements, statements of insurance premiums, and statements for any other
obligations referred to above as soon as such documents are received by Trustor.

If Beneficiary sells or assigns this Deed of Trust, Beneficiary shall have the
right to transfer all amounts deposited under this Section 1.05 to the purchaser
or assignee, and Beneficiary shall thereupon be released and have no further
liability hereunder for the application of such deposits, and Trustor shall look
solely to such purchaser or assignee for such application and for all
responsibility relating to such deposits.

1.06 Assignment of Rents and Profits.

(a) All of Trustor’s interest in any Leases or other occupancy agreements
pertaining to the Mortgaged Property now existing or hereafter entered into, and
all of the rents, royalties, issues, profits, revenue, income and other benefits
of the Mortgaged Property arising from the use or enjoyment of all or any
portion thereof or from any Lease or agreement pertaining to occupancy of any
portion of the Mortgaged Property now existing or hereafter entered into whether
now due, past due, or to become due, including all prepaid rents and security
deposits, and including without limitation all present or future rights of
Trustor in and to all operating revenues derived from the operation of the
Mortgaged Property (the “Rents and Profits”), are hereby absolutely, presently
and unconditionally assigned, transferred and conveyed to Beneficiary to be
applied by Beneficiary in payment of the principal and interest and all other
sums payable on the Note, and of all other sums payable under this Deed of Trust
subject to the rights of residential tenants under California Civil Code
Section 1950.5(d). Prior to the occurrence of any Event of Default (hereinafter
defined), Trustor shall have a license to collect and receive all Rents and
Profits, which license shall be terminable at the sole option of Beneficiary,
without regard to the adequacy of its security hereunder and without notice to
or demand upon Trustor, upon the occurrence of any Event of Default. It is
understood and agreed that neither the foregoing assignment of Rents and Profits
to Beneficiary nor the exercise by Beneficiary of any of its rights or remedies
under Article IV hereof shall be deemed to make Beneficiary a
“mortgagee-in-possession” or otherwise responsible or liable in any manner with
respect to the Mortgaged Property or the use, occupancy, enjoyment or operation
of all or any portion thereof, unless and until Beneficiary, in person or by
agent, assumes actual possession thereof. Nor shall appointment of a receiver
for the Mortgaged Property by any court at the request of Beneficiary or by
agreement with Trustor, or the entering into possession of the Mortgaged
Property or any part thereof by such receiver, be deemed to make Beneficiary a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Mortgaged Property or the use, occupancy, enjoyment or operation
of all or any portion thereof. Upon the occurrence of any Event of Default, this
shall constitute a direction to and full authority

 

8



--------------------------------------------------------------------------------

to each lessee under any Lease and each guarantor of any Lease to pay all Rents
and Profits to Beneficiary without proof of the default relied upon. Trustor
hereby irrevocably authorizes each lessee and guarantor to rely upon and comply
with any notice or demand by Beneficiary for the payment to Beneficiary of any
Rents and Profits due or to become due.

(b) Trustor shall apply the Rents and Profits to the payment of all necessary
and reasonable operating costs and expenses of the Mortgaged Property, debt
service on the indebtedness secured hereby, and a reasonable reserve for future
expenses, repairs and replacements for the Mortgaged Property, before using the
Rents and Profits for Trustor’s personal use or any other purpose not for the
direct benefit of the Mortgaged Property.

(c) Trustor warrants as to each Lease now covering all or any part of the
Mortgaged Property: (1) that each Lease is in full force and effect; (2) that no
default exists on the part of the lessees or Trustor under Leases constituting
more than 5%, in the aggregate, of all units in the Mortgaged Property; (3) that
no rent has been collected more than one month in advance; (4) that no Lease or
any interest therein has been previously assigned or pledged; (5) that no lessee
under any Lease has any defense, setoff or counterclaim against Trustor;
(6) that all rent due to date under each Lease has been collected and no
concession has been granted to any lessee in the form of a waiver, release,
reduction, discount or other alteration of rent due or to become due; and
(7) that the interest of the lessee under each Lease is as lessee only, with no
options to purchase or rights of first refusal. All the foregoing warranties
shall be deemed to be reaffirmed and to continue until performance in full of
the obligations under this Deed of Trust.

(d) Trustor shall at all times perform the obligations of lessor under all such
Leases. Trustor shall not execute any further assignment of any of the Rents and
Profits or any interest therein or suffer or permit any such assignment to occur
by operation of law. Trustor shall at any time or from time to time, upon
request of Beneficiary, transfer and assign to Beneficiary in such form as may
be satisfactory to Beneficiary, Trustor’s interest in any Lease, subject to and
upon the condition, however, that prior to the occurrence of any Event of
Default hereunder Trustor shall have a license to collect and receive all Rents
and Profits under such Lease upon accrual, but not prior thereto, as set forth
in subsection (a) above. Whenever requested by Beneficiary, Trustor shall
furnish to Beneficiary a certificate of Trustor setting forth the names of all
lessees under any Leases, the terms of their respective Leases, the space
occupied, the rents payable thereunder, and the dates through which any and all
rents have been paid.

(e) Without the prior written consent of Beneficiary, Trustor shall not
(1) accept prepayments of rent exceeding one month under any Leases of any part
of the Mortgaged Property; (2) take any action under or with respect to any such
Leases which would decrease the monetary obligations of the lessee thereunder or
otherwise materially decrease the obligations of the lessee or the rights or
remedies of the lessor, including, without limitation, any reduction in rent or
granting of an option to renew for a term greater than one year; (3) modify or
amend any such Leases or, except where the lessee is in default, cancel or
terminate the same or accept a surrender of the leased premises, provided,
however, that Trustor may renew, modify or amend Leases in the ordinary course
of business so long as such actions do not decrease the monetary obligations of
the lessee thereunder, or otherwise decrease the obligations of the lessee or
the rights and remedies of the lessor; (4) consent to the assignment or
subletting of the whole or any portion of the lessee’s interest under any Lease
which has a term of more than five years; (5) create or permit any lien or
encumbrance which, upon foreclosure, would be superior to any such Leases; or
(6) in any other manner impair Beneficiary’s rights and interest with respect to
the Rents and Profits.

 

9



--------------------------------------------------------------------------------

(f) Each Lease, or any part thereof, shall make provision for the attornment of
the lessee thereunder to any person succeeding to the interest of Trustor as the
result of any foreclosure or transfer in lieu of foreclosure hereunder, said
provision to be in form and substance approved by Beneficiary. If any Lease
provides for the abatement of rent during repair of the demised premises by
reason of fire or other casualty, Trustor shall furnish rental insurance to
Beneficiary, the policies to be in amount and form and written by such companies
as shall be satisfactory to Beneficiary. Each Lease shall remain in full force
and effect despite any merger of the interest of Trustor and any lessee
thereunder.

(g) Beneficiary shall be deemed to be the creditor of each lessee in respect of
any assignments for the benefit of creditors and any bankruptcy, arrangement,
reorganization, insolvency, dissolution, receivership or other debtor-relief
proceedings affecting such lessee (without obligation on the part of
Beneficiary, however, to file timely claims in such proceedings or otherwise
pursue creditor’s rights therein). Beneficiary shall have the right to assign
Trustor’s right, title and interest in any Leases to any subsequent holder of
this Deed of Trust or any participating interest therein or to any person
acquiring title to all or any part of the Mortgaged Property through foreclosure
or otherwise. Any subsequent assignee shall have all the rights and powers
herein provided to Beneficiary. Beneficiary shall have the authority, as
Trustor’s attorney-in-fact, such authority being coupled with an interest and
irrevocable, to sign the name of Trustor and to bind Trustor on all papers and
documents relating to the operation, leasing and maintenance of the Mortgaged
Property.

1.07 Security Agreement.

This Deed of Trust is intended to be a security agreement pursuant to the
California Uniform Commercial Code for (a) any and all items of personal
property specified above as part of the Mortgaged Property which, under
applicable law, may be subject to a security interest pursuant to the California
Uniform Commercial Code and which are not herein effectively made part of the
real property, and (b) any and all items of property specified above as part of
the Mortgaged Property which, under applicable law, constitute fixtures and may
be subject to a security interest under Section 9334 of the California Uniform
Commercial Code; and Trustor hereby grants Beneficiary a security interest in
said property, all of which is referred to herein as “Personal Property,” and in
all additions thereto, substitutions therefor and proceeds thereof, for the
purpose of securing all indebtedness and other obligations of Trustor now or
hereafter secured by this Deed of Trust, which shall be a paramount and superior
lien on all such Personal Property at all times. Trustor agrees to execute and
deliver financing and continuation statements covering the Personal Property
from time to time and in such form as Beneficiary may require to perfect and
continue the perfection of Beneficiary’s lien or security interest with respect
to said property. Trustor shall pay all costs of filing such statements and
renewals and releases thereof and shall pay all reasonable costs and expenses of
any record searches for financing statements Beneficiary may reasonably require.
Upon the occurrence of any default of Trustor hereunder, Beneficiary shall have
the rights and remedies of a secured party under California Uniform Commercial
Code, including, Section 9604 thereof, as well as all other rights and remedies
available at law or in equity, and, at Beneficiary’s option, Beneficiary may
also invoke the remedies provided in Article IV of this Deed of Trust as to such
property.

 

10



--------------------------------------------------------------------------------

1.08 Acceleration.

(a) Trustor acknowledges that in making the loan evidenced by the Note and this
Deed of Trust (the “Loan”), Beneficiary has relied upon: (1) Trustor’s credit
rating; (2) Trustor’s financial stability; and (3) Trustor’s experience in
owning and operating real property comparable to the Mortgaged Property. Without
limiting the obligations of Trustor or the rights and remedies of Beneficiary,
Beneficiary shall have the right, at its option, to declare any indebtedness and
obligations under the Note and this Deed of Trust, irrespective of the maturity
date specified therein, due and payable in full if: (1) Trustor or any one or
more of the tenants-in-common, joint tenants, or other persons comprising
Trustor sells, enters into a contract of sale, conveys, alienates or encumbers
the Mortgaged Property or any portion thereof or any fractional undivided
interest therein, or suffers Trustor’s title or any interest therein to be
divested or encumbered, whether voluntarily or involuntarily, or leases with an
option to sell, or changes or permits to be changed the character or use of the
Mortgaged Property, or drills or extracts or enters into a lease for the
drilling for or extracting of oil, gas or other hydrocarbon substances or any
mineral of any kind or character on the Mortgaged Property; (2) The interest of
any general partner of Trustor (or the interest of any general partner in a
partnership that is a partner) is assigned or transferred; (3) If Trustor is a
corporation or a partnership, more than twenty-five percent (25%) of the
corporate stock of Trustor (or of any corporate partner or other corporation
comprising Trustor) is sold, transferred or assigned; (4) There is a change in
beneficial ownership with respect to more than twenty-five percent (25%) of
Trustor (if Trustor is a partnership, limited liability company, trust or other
legal entity) or of any partner or tenant-in-common of Trustor which is a
partnership, limited liability company, trust or other legal entity; (5) a
default has occurred hereunder or under any document executed in connection with
this Deed of Trust and is continuing. In such case, Beneficiary or other holder
of the Note may exercise any and all of the rights and remedies and recourses
set forth in Article IV herein, and as granted by law.

(b) In order to allow Beneficiary to determine whether enforcement of the
foregoing provisions is desirable, Trustor agrees to notify Beneficiary promptly
in writing of any transaction or event described in Clauses 1.08(a) above. In
addition to other damages and costs resulting from the breach by Trustor of its
obligations under this subsection (b), Trustor acknowledges that failure to give
such notice may damage Beneficiary in an amount equal to not less than the
difference between the interest payable on the indebtedness specified herein,
and the interest and loan fees which Beneficiary could obtain on said sum on the
date that the event of acceleration occurred and was enforceable by Beneficiary
under applicable law. Trustor shall pay to Beneficiary all damages Beneficiary
sustains by reason of the breach of the covenant of notice set forth in this
subsection (b) and the amount thereof shall be added to the principal of the
Note and shall bear interest and shall be secured by this Deed of Trust.

(c) Notwithstanding subsection 1.08(a) above, Trustor may from time to time
replace items of personal property and fixtures constituting a part of the
Mortgaged Property, provided that: (1) the replacements for such items of
personal property or fixtures are of equivalent value and quality; and
(2) Trustor has good and clear title to such replacement property free and clear
of any and all liens, encumbrances, security interests, ownership interests,
claims of title (contingent or otherwise), or charges of any kind, or the rights
of any conditional sellers, vendors or any other third parties in or to such
replacement property have been expressly subordinated at no cost to Beneficiary
to the lien of this Deed of Trust in a manner satisfactory to Beneficiary;

 

11



--------------------------------------------------------------------------------

and (3) at the option of Beneficiary, Trustor provides at no cost to Beneficiary
a satisfactory opinion of counsel to the effect that this Deed of Trust
constitutes a valid and subsisting first lien on and security interest in such
replacement property and is not subject to being subordinated or the priority
thereof affected under any applicable law, including, but not limited, to the
provisions of Section 9-313 of the California Uniform Commercial Code.

1.09 Preservation and Maintenance of Mortgaged Property.

Trustor shall keep the Mortgaged Property and every part thereof in good
condition and repair, and shall not permit or commit any waste, impairment, or
deterioration of the Mortgaged Property, or commit, suffer or permit any act
upon or use of the Mortgaged Property in violation of law or applicable order of
any governmental authority, whether now existing or hereafter enacted and
whether foreseen or unforeseen, or in violation of any covenants, conditions or
restrictions affecting the Mortgaged Property, or bring or keep any article upon
any of the Mortgaged Property or cause or permit any condition to exist thereon
which would be prohibited by or could invalidate any insurance coverage
maintained, or required hereunder to be maintained, by Trustor on or with
respect to any part of the Mortgaged Property, and Trustor further shall do all
other acts which from the character or use of the Mortgaged Property may be
reasonably necessary to protect the Mortgaged Property. Trustor shall underpin
and support, when necessary, any building, structure or other improvement
situated on the Mortgaged Property and shall not remove or demolish any building
on the Mortgaged Property. Trustor shall complete or restore and repair promptly
and in a good workmanlike manner any building, structure or improvement which
may be constructed, damaged or destroyed thereon and pay when due all claims for
labor performed and materials furnished therefor, whether or not insurance or
other proceeds are available to cover in whole or in part the costs of any such
completion, restoration or repair; provided, however, that Trustor shall not
demolish, remove, expand or extend any building, structure or improvement on the
Mortgaged Property, nor construct, restore, add to or alter any such building,
structure or improvement, nor consent to or permit any of the foregoing to be
done, without in each case obtaining the prior written consent of Beneficiary
thereto.

If this Deed of Trust is on a condominium or a cooperative apartment or planned
development project, Trustor shall perform all of Trustor’s obligations under
any applicable declaration of condominium or master deed, or any declaration of
covenants, conditions and restrictions pertaining to any such project, or any
by-laws or regulations of the project or owners’ association or constituent
documents.

Trustor shall not drill or extract or enter into any lease for the drilling for
or extraction of oil, gas or other hydrocarbon substances or any mineral of any
kind or character on or from the Mortgaged Property or any part thereof without
first obtaining Beneficiary’s written consent.

Unless required by applicable law or unless Beneficiary has otherwise first
agreed in writing, Trustor shall not make or allow to be made any changes in the
nature of the occupancy or use of the Mortgaged Property or any part thereof for
which the Mortgaged Property or such part was intended at the time this Deed of
Trust was delivered.

 

12



--------------------------------------------------------------------------------

1.10 Financial Statements; Offset Certificates.

(a) Trustor, without expense to Beneficiary, shall, upon receipt of written
request from Beneficiary, furnish to Beneficiary (1) an annual statement of the
operation of the Mortgaged Property prepared and certified by Trustor, showing
in reasonable detail satisfactory to Beneficiary total rents or other proceeds
received and total expenses together with an annual balance sheet and profits
and loss statement, within one hundred twenty (120) days after the close of each
fiscal year of Trustor, beginning with the fiscal year first ending after the
date of delivery of this Deed of Trust, (2) within 30 days after the end of each
calendar quarter (March 31, June 30, September 30, December 31) interim
statements of the operation of the Mortgaged Property showing in reasonable
detail satisfactory to Beneficiary total rents and income received and total
expenses, for the previous quarter, certified by Trustor, and (3) copies of
Trustor’s annual state and federal income tax filing within thirty (30) days of
filing. Trustor shall keep accurate books and records, and allow Beneficiary,
its representatives and agents, upon demand, at any time during normal business
hours, access to such books and records, including any supporting or related
vouchers or papers, shall allow Beneficiary to make extracts or copies of any
thereof, and shall furnish to Beneficiary and its agents convenient facilities
for the audit of any such statements, books and records.

(b) Trustor, within three (3) days upon request in person or within five
(5) days upon request by mail, shall furnish a written statement duly
acknowledged of all amounts due on any indebtedness secured hereby, whether for
principal or interest on the Note or otherwise, and stating whether any offsets
or defenses exist against the indebtedness secured by this Deed of Trust and
covering such other matters with respect to any such indebtedness as Beneficiary
may reasonably require.

1.11 Trustee’s Costs and Expenses; Governmental Charges.

Trustor shall pay all costs, fees and expenses of Trustee, its agents and
counsel in connection with the performance of its duties under this Deed of
Trust, including, without limitation, the cost of any trustee’s sale guaranty or
other title insurance coverage ordered in connection with any sale or
foreclosure proceedings hereunder, and shall pay all taxes (except federal and
state income taxes) or other governmental charges or impositions imposed by any
governmental authority on Trustee or Beneficiary by reason of its interest in
the Note, or any note evidencing a Future Advance, or this Deed of Trust.

1.12 Protection of Security; Costs and Expenses.

Trustor agrees that, at any time and from time to time, it will execute and
deliver all such further documents and do all such other acts and things as
Beneficiary may reasonably request in writing in order to protect the security
and priority of the lien created hereby. Trustor further agrees that it will
execute such additional documents or amendments to this Deed of Trust, the Note
or the Related Agreements as Beneficiary may reasonably request to insure that
such documents reflect the party’s agreement with regard to the business terms
agreed upon by the parties hereto. Trustor shall appear in and defend any action
or proceeding purporting to affect the security hereof or the rights or powers
of the Beneficiary or Trustee, and shall pay all costs and expenses, including,
without limitation, cost of evidence of title and reasonable attorneys’ fees, in
any such action or proceeding in which Beneficiary or Trustee may appear, and in
any suit brought by Beneficiary to foreclose this Deed of Trust or to enforce or
establish any other

 

13



--------------------------------------------------------------------------------

rights or remedies of Beneficiary hereunder. If Trustor fails to perform any of
the covenants or agreements contained in this Deed of Trust, or if any action or
proceeding is commenced which affects Beneficiary’s interest in the Mortgaged
Property or any part thereof, including, but not limited to, eminent domain,
code enforcement, or proceedings of any nature whatsoever under any federal or
state law, whether now existing or hereafter enacted or amended, relating to
bankruptcy, insolvency, arrangement, reorganization or other form of debtor
relief, or to a decedent, then Beneficiary or Trustee may, but without
obligation to do so and without notice to or demand upon Trustor and without
releasing Trustor from any obligation hereunder, make such appearances,
commence, defend or appear in any such action or proceeding affecting the
Mortgaged Property, pay, contest or compromise any encumbrance, charge or lien
which affects the Mortgaged Property, disburse such sums and take such action as
Beneficiary or Trustee deems necessary or appropriate to protect Beneficiary’s
interest, including, but not limited to, disbursement of reasonable attorneys’
fees, entry upon the Mortgaged Property to make repairs or take other action to
protect the security hereof, and payment, purchase, contest or compromise of any
encumbrance, charge or lien which in the judgment of either Beneficiary or
Trustee appears to be prior or superior hereto. Trustor further agrees to pay
all reasonable expenses of Beneficiary (including fees and disbursements of
counsel) incident to the protection of the rights of Beneficiary hereunder, or
to enforcement or collection of payment of the Note or any Future Advances,
whether by judicial or nonjudicial proceedings, or in connection with any
bankruptcy, insolvency, arrangement, reorganization or other debtor relief
proceeding of Trustor, or otherwise. Any amounts disbursed by Beneficiary or
Trustee pursuant to this Section 1.12 shall be additional indebtedness of
Trustor secured by this Deed of Trust and each of the Related Agreements as of
the date of disbursement and shall bear interest at the rate set forth in the
Note. All such amounts shall be payable by Trustor immediately without demand.
Nothing contained in this Section 1.12 shall be construed to require Beneficiary
or Trustee to incur any expense, make any appearance, or take any other action.

1.13 Fixture Filing.

This Deed of Trust constitutes a financing statement filed as a fixture filing
in the Official Records of the County Recorder of the county in which the
Mortgaged Property is located with respect to any and all fixtures included
within the term “Mortgaged Property” as used herein and with respect to any
goods or other personal property that may now be or hereafter become such
fixtures.

1.14 Notify Lender of Default.

Trustor shall notify Beneficiary in writing within five (5) days of the
occurrence of any Event of Default or other event which, upon the giving of
notice or the passage of time or both, would constitute an Event of Default.

1.15 Management of Mortgaged Property.

Trustor shall manage the Mortgaged Property through its own personnel or a third
party manager approved by Beneficiary, and shall not hire, retain or contract
with any other third party for property management services without the prior
written approval by Beneficiary of such party and the terms of its contract for
management services; provided, however, Beneficiary shall not withhold approval
of a new manager if the new manager has a reputation and experience in managing
properties similar to the Mortgaged Property which are greater than or equal to
the present experience and reputation of the current manager.

 

14



--------------------------------------------------------------------------------

1.16 Miscellaneous.

Trustor shall: (a) make or permit no termination or material amendment of any
agreement between Trustor and a third party relating to the Mortgaged Property
or the loan secured hereby (including, without limitation, the Leases) (the
“Third Party Agreements”) without the prior written approval of Beneficiary,
except amendments to Leases permitted by Section 1.06 hereof, (b) perform
Trustor’s obligations under each Third Party Agreement, and (c) comply promptly
with all governmental requirements relating to Trustor, the loan secured hereby
and the Mortgaged Property.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

To induce the Beneficiary to make the loan secured hereby, Trustor represents
and warrants to Beneficiary, in addition to any representations and warranties
in the Note or any Related Agreements, that as of the date hereof and throughout
the term of the loan secured hereby until the Note is paid in full and all
obligations under this Deed of Trust are performed:

2.01 Power and Authority.

Trustor is duly organized and validly existing, qualified to do business and in
good standing in the State of California and has full power and due authority to
execute, deliver and perform this Deed of Trust, the Note, and any Related
Agreements in accordance with their terms. Such execution, delivery and
performance has been duly authorized by all necessary trust action and approved
by each required governmental authority or other party.

2.02 No Default or Violations.

No Event of Default (as defined hereafter) or event which, with notice or
passage of time or both, would constitute an Event of Default (“Unmatured Event
of Default”) has occurred and is continuing under this Deed of Trust, the Note,
or any of the Related Agreements. Trustor is not in violation of any
governmental requirement (including, without limitation, any applicable
securities law) or in default under any agreement to which it is bound, or which
affects it or any of its property, and the execution, delivery and performance
of this Deed of Trust, the Note, or any of the Related Agreements in accordance
with their terms and the use and occupancy of the Mortgaged Property will not
violate any governmental requirement (including, without limitation, any
applicable usury law), or conflict with, be inconsistent with or result in any
default under, any of the provisions of any deed of trust, easement, restriction
of record, contract, document, agreement or instrument of any kind to which any
of the foregoing is bound or which affects it or any of its property, except as
identified in writing and approved by Beneficiary.

 

15



--------------------------------------------------------------------------------

2.03 No Limitation or Governmental Controls.

There are no proceedings of any kind pending, or, to the knowledge of Trustor,
threatened against or affecting Trustor, the Mortgaged Property (including any
attempt or threat by any governmental authority to condemn or rezone all or any
portion of the Mortgaged Property), any party constituting Trustor or any
general partner in any such party, or involving the validity, enforceability or
priority of this Deed of Trust, the Note or any of the Related Agreements or
enjoining or preventing or threatening to enjoin or prevent the use and
occupancy of the Mortgaged Property or the performance by Beneficiary of its
obligations hereunder, and there are no rent controls, governmental moratoria or
environment controls presently in existence, or, to the knowledge of Trustor,
threatened or affecting the Mortgaged Property, except as identified in writing
to, and approved by, Beneficiary.

2.04 Liens.

Title to the Mortgaged Property, or any part thereof, is not subject to any
liens, encumbrances or defects of any nature whatsoever, whether or not of
record, and whether or not customarily shown on title insurance policies, except
as identified in writing and approved by Beneficiary.

2.05 Financial and Operating Statements.

All financial and operating statements submitted to Beneficiary in connection
with this loan secured by this Deed of Trust are true and correct in all
respects, have been prepared in accordance with generally accepted accounting
principles (applied, in the case of any unaudited statement, on a basis
consistent with that of the preceding fiscal year) and fairly present the
respective financial conditions of the subjects thereof and the results of their
operations as of the respective dates shown thereon. No materially adverse
changes have occurred in the financial conditions and operations reflected
therein since their respective dates, and no additional borrowings have been
made since the date thereof other than the borrowing made under this Deed of
Trust and any other borrowing approved in writing by Beneficiary.

2.06 Other Statements to Beneficiary.

Neither this Deed of Trust, the Note, any Related Agreement, nor any document,
agreement, report, schedule, notice or other writing furnished to the
Beneficiary by or on behalf of any party constituting Trustor, or any general
partner of any such party, contains any omission or misleading or untrue
statement of any fact material to any of the foregoing.

2.07 Third Party Agreements.

Each Third Party Agreement is unmodified and in full force and effect and free
from default on the part of each party thereto, and all conditions required to
be (or which by their nature can be) satisfied by any party to date have been
satisfied. Trustor has not done or said or omitted to do or say anything which
would give to any obligor on any Third Party Agreement any basis for any claims
against Beneficiary or any counterclaim to any claim which might be made by
Beneficiary against such obligor on the basis of any Third Party Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE III

EVENTS OF DEFAULT

Each of the following shall constitute an event of default (“Event of Default”)
hereunder:

3.01 Failure to make any payment of principal or interest on the Note or any
Future Advance, when and as the same shall become due and payable, whether at
maturity or by acceleration or as part of any prepayment or otherwise, or
default in the performance of any of the covenants or agreements of Trustor
contained herein, or default in the performance of any of the covenants or
agreements of Trustor contained in the Note, or in any note evidencing a Future
Advance, or in any of the Related Agreements, after the expiration of the period
of time, if any, permitted for cure of such default thereunder.

3.02 The appointment, pursuant to an order of a court of competent jurisdiction,
of a trustee, receiver or liquidator of the Mortgaged Property or any part
thereof, or of Trustor, or any termination or voluntary suspension of the
transaction of business of Trustor, or any attachment, execution or other
judicial seizure of all or any substantial portion of Trustor’s assets which
attachment, execution or seizure is not discharged within thirty (30) days.

3.03 Trustor, any trustee of Trustor, any general partner of Trustor, or any
trustee of a general partner of Trustor (each of which shall constitute
“Trustor” for purposes of this Section 3.03 and Sections 3.04 and 3.05 below)
shall file a voluntary case under any applicable bankruptcy, insolvency, debtor
relief, or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or similar official) of the Trustor or for any
part of the Mortgaged Property or any substantial part of Trustor’s property, or
shall make any general assignment for the benefit of Trustor’s creditors, or
shall fail generally to pay Trustor’s debts as they become due or shall take any
action in furtherance of any of the foregoing.

3.04 A court having jurisdiction shall enter a decree or order for relief in
respect of the Trustor, in any involuntary case brought under any bankruptcy,
insolvency, debtor relief, or similar law now or hereafter in effect, or Trustor
shall consent to or shall fail to oppose any such proceeding, or any such court
shall enter a decree or order appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Trustor or for any
part of the Mortgaged Property or any substantial part of the Trustor’s
property, or ordering the winding up or liquidation of the affairs of the
Trustor, and such decree or order shall not be dismissed within sixty (60) days
after the entry thereof.

3.05 Default under the terms of any agreement of guaranty relating to the
indebtedness evidenced by the Note or relating to any Future Advance, or the
occurrence of any of the events enumerated in Sections 3.02, 3.03 or 3.04 with
regard to any guarantor of the Note or any Future Advance, or the revocation,
limitation or termination of the obligations of any guarantor of the Note or any
Future Advance, except in accordance with the express written terms of the
instrument of guaranty.

3.06 The occurrence of any event or transaction described in subsection 1.08(a)
above without the prior written consent of Beneficiary.

 

17



--------------------------------------------------------------------------------

3.07 Without the prior written consent of Beneficiary in each case, (a) the
dissolution or termination of existence of Trustor, or any party constituting
Trustor, voluntarily or involuntarily; (b) the amendment or modification in any
respect of Trustor’s (i) partnership agreement or its partnership resolutions,
or (ii) its operating agreement or its resolutions or unanimous consent of
managers, as the case may be, relating to this transaction; or (c) the
distribution of any of the Trustor’s capital, or of any party constituting
Trustor, except for distribution of the proceeds of the loan secured hereby and
cash from operations; as used herein, cash from operations shall mean any cash
of the Trustor earned from operation of the Mortgaged Property, but not from a
sale or refinancing of the Mortgaged Property or from borrowing, available after
paying all ordinary and necessary current expenses of the Trustor, including
expenses incurred in the maintenance of the Mortgaged Property, and after
establishing reserves to meet current or reasonably expected obligations of the
Trustor.

3.08 The imposition of a tax, other than a state or federal income tax, on or
payable by Trustee or Beneficiary by reason of its ownership of the Note, or its
ownership of any note evidencing a Future Advance, or this Deed of Trust, and
Trustor not promptly paying said tax, or it being illegal for Trustor to pay
said tax.

3.09 Any representation, warranty, or disclosure made to Beneficiary by Trustor
or any guarantor of any indebtedness secured hereby in connection with or as an
inducement to the making of the loan evidenced by the Note or in connection with
or as an inducement to the making of any Future Advance, or this Deed of Trust
(including, without limitation, the representations and warranties contained in
Article II of this Deed of Trust), or any of the Related Agreements, proving to
be false or misleading in any material respect as of the time the same was made,
whether or not any such representation or disclosure appears as part of this
Deed of Trust.

3.10 Any other event occurring which, under this Deed of Trust, or under the
Note or any note evidencing a Future Advance, or under any of the Related
Agreements constitutes a default by Trustor hereunder or thereunder or gives
Beneficiary the right to accelerate the maturity of the indebtedness, or any
part thereof, secured hereby.

ARTICLE IV

REMEDIES

Upon the occurrence of any Event of Default, Trustee and Beneficiary shall have
the following rights and remedies:

4.01 Acceleration.

Beneficiary may declare the entire principal amount of the Note and/or any
Future Advances then outstanding (if not then due and payable), and accrued and
unpaid interest thereon, and all other sums or payments required thereunder, to
be due and payable immediately, and notwithstanding the stated maturity in the
Note, or any note evidencing any Future Advance, the principal amount of the
Note and/or any Future Advance and the accrued and unpaid interest thereon and
all other sums or payments required thereunder shall thereupon become and be
immediately due and payable.

 

18



--------------------------------------------------------------------------------

4.02 Entry.

Irrespective of whether Beneficiary exercises the option provided in
Section 4.01 above, Beneficiary in person or by agent or by court-appointed
receiver may enter upon, take possession of, manage and operate the Mortgaged
Property or any part thereof and do all things necessary or appropriate in
Beneficiary’s sole discretion in connection therewith, including, without
limitation, making and enforcing, and if the same be subject to modification or
cancellation, modifying or canceling Leases upon such terms or conditions as
Beneficiary deems proper, obtaining and evicting tenants, and fixing or
modifying rents, contracting for and making repairs and alterations, and doing
any and all other acts which Beneficiary deems proper to protect the security
hereof; and either with or without so taking possession, in its own name or in
the name of Trustor, sue for or otherwise collect and receive the Rents and
Profits, including those past due and unpaid, and apply the same less costs and
expenses of operation and collection, including reasonable attorneys’ fees, upon
any indebtedness secured hereby, and in such order as Beneficiary may determine.
Upon request of Beneficiary, Trustor shall assemble and make available to
Beneficiary at the site of the real property covered hereby any of the Mortgaged
Property which has been removed therefrom. The entering upon and taking
possession of the Mortgaged Property, or any part thereof, and the collection of
any Rents and Profits and the application thereof as aforesaid shall not cure or
waive any default theretofore or thereafter occurring or affect any notice or
default hereunder or invalidate any act done pursuant to any such default or
notice, and, notwithstanding continuance in possession of the Mortgaged Property
or any part thereof by Beneficiary, Trustor or a receiver, and the collection,
receipt and application of the Rents and Profits, Beneficiary shall be entitled
to exercise every right provided for in this Deed of Trust or by law or in
equity upon or after the occurrence of a default, including, without limitation,
the right to exercise the power of sale. Any of the actions referred to in this
Section 4.02 may be taken by Beneficiary irrespective of whether any notice of
default or election to sell has been given hereunder and without regard to the
adequacy of the security for the indebtedness hereby secured.

4.03 Judicial Action.

Beneficiary may bring an action in any court of competent jurisdiction to
foreclose this instrument or to enforce any of the covenants and agreements
hereof.

4.04 Power of Sale.

Beneficiary may elect to cause the Mortgaged Property or any part thereof to be
sold under the power of sale herein granted in any manner permitted by
applicable law. In connection with any sale or sales hereunder, Beneficiary may
elect to treat any of the Mortgaged Property which consists of a right in action
or which is property that can be severed from the real property covered hereby
or any improvements thereon without causing structural damage thereto as if the
same were personal property, and dispose of the same in accordance with
applicable law, separate and apart from the sale of real property. Sales
hereunder of any personal property only shall be conducted in any manner
permitted by the California Uniform Commercial Code. Where the Mortgaged
Property consists of real property and personal property located on or within
the real property, Beneficiary may elect in its discretion to dispose of both
the real and personal property together in one sale pursuant to real property
law as permitted by Section 9-604 of the California Uniform Commercial Code.
Should Beneficiary elect to sell the Mortgaged Property, or any part thereof,
which is real property or which Beneficiary has elected to treat as

 

19



--------------------------------------------------------------------------------

real property as provided above, Beneficiary or Trustee shall give such notice
of default and election to sell as may then be required by law. Thereafter, upon
the expiration of such time and the giving of such notice of sale as may then be
required by law, and without the necessity of any demand on Trustor, Trustee, at
the time and place specified in the notice of sale, shall sell said real
property or part thereof at public auction to the highest bidder for cash in
lawful money of the United States. Trustee may, and upon request of Beneficiary
shall, from time to time, postpone any sale hereunder by public announcement
thereof at the time and place noticed therefor. If the Mortgaged Property
consists of several lots, parcels or items of property, Beneficiary may:
(a) designate the order in which such lots, parcels or items shall be offered
for sale or sold, or (b) elect to sell such lots, parcels or items through a
single sale, or through two or more successive sales, or in any other manner
Beneficiary deems in its best interest. Any person, including Trustor, Trustee
or Beneficiary, may purchase at any sale hereunder, and Beneficiary shall have
the right to purchase at any sale hereunder by crediting upon the bid price the
amount of all or any part of the indebtedness hereby secured. Should Beneficiary
desire that more than one sale or other disposition of the Mortgaged Property be
conducted, Beneficiary may, at its option, cause the same to be conducted
simultaneously, or successively, on the same day, or at such different days or
times and in such order as Beneficiary may deem to be in its best interests, and
no such sale shall terminate or otherwise affect the lien of this Deed of Trust
on any part of the Mortgaged Property not sold until all indebtedness secured
hereby has been fully paid. In the event Beneficiary elects to dispose of the
Mortgaged Property through more than one sale, Trustor agrees to pay the costs
and expenses of each such sale and of any judicial proceedings wherein the same
may be made, including reasonable compensation to Trustee and Beneficiary, their
agents and counsel, and to pay all expenses, liabilities and advances made or
incurred by Trustee in connection with such sale or sales, together with
interest on all such advances made by Trustee at the lower of the rate set forth
in the Note, or the maximum rate permitted by law to be charged by Trustee. Upon
any sale hereunder, Trustee shall execute and deliver to the purchaser or
purchasers a deed or deeds conveying the property so sold, but without any
covenant or warranty whatsoever, express or implied, whereupon such purchaser or
purchasers shall be let into immediate possession; and the recitals in any such
deed or deeds of facts, such as default, the giving of notice of default and
notice of sale, and other facts affecting the regularity or validity of such
sale or disposition, shall be conclusive proof of the truth of such facts and
any such deed or deeds shall be conclusive against all persons as to such facts
recited therein.

4.05 Environmental Default and Remedies.

In the event that any portion of the Mortgaged Property is determined to be
“environmentally impaired” (as “environmentally impaired” is defined in
California Code of Civil Procedure Section 726.5(e)(3)) or to be an “affected
parcel” (as “affected parcel” is defined in California Code of Civil Procedure
Section 726.5(e)(1)), then, without otherwise limiting or in any way affecting
Beneficiary’s or Trustee’s rights and remedies under this Deed of Trust,
Beneficiary may elect to exercise its right under California Code of Civil
Procedure Section 726.5(a) to (1) waive its lien on such environmentally
impaired or affected portion of the Mortgaged Property and (2) exercise (i) the
rights and remedies of an unsecured creditor, including reduction of its claim
against Trustor to judgment, and (ii) any other rights and remedies permitted by
law. For purposes of determining Beneficiary’s right to proceed as an unsecured
creditor under California Code of Civil Procedure Section 726.5(a), Trustor
shall be deemed to have willfully permitted or acquiesced in a release or
threatened release of hazardous materials, within the meaning of California Code
of Civil Procedure Section 726.5(d)(1), if the release or threatened release of
hazardous materials was knowingly or negligently caused or

 

20



--------------------------------------------------------------------------------

contributed to by any lessee, occupant or user of any portion of the Mortgaged
Property and Trustor knew or should have known of the activity by such lessee,
occupant or user which caused or contributed to the release or threatened
release. All costs and expenses, including, but not limited to, attorneys’ fees,
incurred by Beneficiary in connection with any action commenced under this
Section 4.05, including any action required by California Code of Civil
Procedure Section 726.5(b) to determine the degree to which the Mortgaged
Property is environmentally impaired, plus interest thereon at the rate
specified in Paragraph 2(b) of the Note, shall be added to the indebtedness
secured by this Deed of Trust and shall be due and payable to Beneficiary upon
its demand made at any time following the conclusion of such action.

4.06 Proceeds of Sale.

The proceeds of any sale made under or by virtue of this Article IV, together
with all other sums which then may be held by Trustee or Beneficiary under this
Deed of Trust, whether under the provisions of this Article IV or otherwise,
shall be applied as follows:

FIRST: To the payment of costs and expenses of sale and of any judicial
proceedings wherein the same may be made, including reasonable compensation to
Trustee and Beneficiary, their agents and counsel, and to the payment of all
expenses, liabilities and advances made or incurred by Trustee under this Deed
of Trust, together with interest on all advances made by Trustee at the lower of
the interest rate set forth in the Note or the maximum rate permitted by law to
be charged by Trustee.

SECOND: To the payment of any and all sums expended by Beneficiary under the
terms of this Deed of Trust, not then repaid, with accrued interest at the rate
set forth in the Note, and all other sums (except advances of principal and
interest thereon) required to be paid by Trustor pursuant to any provisions of
this Deed of Trust, or the Note, or any note evidencing any Future Advance, or
any of the Related Agreements, including but not limited to all expenses,
liabilities and advances made or incurred by Beneficiary under this Deed of
Trust or in connection with the enforcement thereof, together with interest
thereon as herein provided except for any amounts incurred under or as a result
of the Environmental Agreement.

THIRD: To the payment of the entire amount then due, owing or unpaid for
principal and interest upon the Note and any notes evidencing any Future
Advances, with interest on the unpaid principal at the rate set forth therein
from the date of advancement thereof until the same is paid in full.

FOURTH: To the payment of any and all expenses, liabilities and advances made or
incurred by Beneficiary under this Deed of Trust or otherwise in connection with
the Environmental Agreement or in connection with the enforcement thereof,
together with interest thereon as herein provided.

FIFTH: The remainder, if any, to the person or persons legally entitled thereto.

 

21



--------------------------------------------------------------------------------

4.07 Waiver of Marshaling.

Trustor, for itself and for all persons hereafter claiming through or under it
or who may at any time hereafter become holders of liens junior to the lien of
this Deed of Trust, hereby expressly waives and releases all rights to direct
the order in which any of the Mortgaged Property shall be sold in the event of
any sale or sales pursuant hereto and to have any of the Mortgaged Property
and/or any other property now or hereafter constituting security for any of the
indebtedness secured by this Deed of Trust marshaled upon any foreclosure of
this Deed of Trust or of any other security for any of said indebtedness.

4.08 Remedies Cumulative.

No remedy herein conferred upon or reserved to Trustee or Beneficiary is
intended to be exclusive of any other remedy herein or by law provided, but each
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. No
delay or omission of Trustee or Beneficiary to exercise any right or power
accruing upon any Event of Default shall impair any right or power or shall be
construed to be a waiver of any Event of Default or any acquiescence therein;
and every power and remedy given by this Deed of Trust to Trustee or Beneficiary
may be exercised from time to time as often as may be deemed expedient by
Trustee or Beneficiary. If there exists additional security for the performance
of the obligations secured hereby, the holder of the Note, at its sole option,
and without limiting or affecting any of its rights or remedies hereunder, may
exercise any of the rights and remedies to which it may be entitled hereunder
either concurrently with whatever rights and remedies it may have in connection
with such other security or in such order as it may determine. Any application
of any amounts or any portion thereof held by Beneficiary at any time as
additional security hereunder, whether pursuant to Section 1.03 or Section 1.05
hereof or otherwise, to any indebtedness secured hereby shall not extend or
postpone the due dates of any payments due from Trustor to Beneficiary hereunder
or under the Note, any Future Advances or any of the Related Agreements, or
change the amounts of any such payments or otherwise be construed to cure or
waive any default or notice of default hereunder or invalidate any act done
pursuant to any such default or notice.

ARTICLE V

MISCELLANEOUS

5.01 Severability.

In the event any one or more of the provisions contained in this Deed of Trust
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Deed of Trust, but this Deed of Trust shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

22



--------------------------------------------------------------------------------

5.02 Certain Charges.

Trustor agrees to pay Beneficiary for each statement of Beneficiary as to the
obligations secured hereby, furnished at Trustor’s request, the maximum fee
allowed by law, or if there be no maximum fee, then such reasonable fee as is
charged by Beneficiary as of the time said statement is furnished. Trustor
further agrees to pay the charges of Beneficiary for any other service rendered
Trustor, or on its behalf, connected with this Deed of Trust or the indebtedness
secured hereby, including, without limitation, the delivery to an escrow holder
of a request for full or partial reconveyance of this Deed of Trust,
transmitting to an escrow holder moneys secured hereby, changing its records
pertaining to this Deed of Trust and indebtedness secured hereby to show a new
owner of the Mortgaged Property, and replacing an existing policy of insurance
held hereunder with another such policy.

5.03 Notices.

All notices expressly provided hereunder to be given by Beneficiary to Trustor
and all notices and demands of any kind or nature whatsoever which Trustor may
be required or may desire to give to or serve on Beneficiary shall be in writing
and shall be served in person or by first class or certified mail. Any such
notice or demand so served by first class or certified mail shall be deposited
in the United States mail, with postage thereon fully prepaid and addressed to
the party so to be served at its address above stated or at such other address
of which said party shall have theretofore notified in writing, as provided
above, the party giving such notice. Service of any such notice or demand so
made shall be deemed effective on the day of actual delivery as shown by the
addressee’s return receipt or the expiration of three business days after the
date of mailing, whichever is the earlier in time, except that service of any
notice of default or notice of sale provided or required by law shall, if
mailed, be deemed effective on the date of mailing.

5.04 Trustor Not Released.

Extension of the time for payment or modification of the terms of payment of any
sums secured by this Deed of Trust granted by Beneficiary to any successor in
interest of Trustor shall not operate to release, in any manner, the liability
of the original Trustor. Beneficiary shall not be required to commence
proceedings against such successor or refuse to extend time for payment or
otherwise modify the terms of payment of the sums secured by this Deed of Trust
by reason of any demand made by the original Trustor. Without affecting the
liability of any person, including Trustor, for the payment of any indebtedness
secured hereby, or the lien of this Deed of Trust on the remainder of the
Mortgaged Property for the full amount of any such indebtedness and liability
unpaid, Beneficiary and Trustee are respectively empowered as follows:
Beneficiary may from time to time and without notice (a) release any person
liable for the payment of any of the indebtedness, (b) extend the time or
otherwise alter the terms of payment of any of the indebtedness, (c) accept
additional real or personal property of any kind as security therefor, whether
evidenced by deeds of trust, mortgages, security agreement or any other
instruments of security, or (d) alter, substitute or release any property
securing the indebtedness; Trustee may, at any time, and from time to time, upon
the written request of Beneficiary, which Beneficiary may withhold in its sole
discretion (1) consent to the making of any map or plat of the Mortgaged
Property or any part thereof, (2) join in granting any easement or creating any
restriction thereon, (3) join in any subordination or other agreement affecting
this Deed of Trust or the lien or charge hereof, or (4) reconvey, without any
warranty, all or part of the Mortgaged Property.

 

23



--------------------------------------------------------------------------------

5.05 Inspection.

Beneficiary may at any reasonable time or times make or cause to be made entry
upon and inspection of the Mortgaged Property or any part thereof in person or
by agent.

5.06 Reconveyance.

Upon the payment in full of all sums secured by this Deed of Trust, Beneficiary
shall request Trustee to reconvey the Mortgaged Property and shall surrender
this Deed of Trust and all notes evidencing indebtedness secured by this Deed of
Trust to Trustee. Upon payment of its fees and any other sums owing to it under
this Deed of Trust, Trustee shall reconvey the Mortgaged Property without
warranty to the person or persons legally entitled thereto. Trustor shall pay
all costs of recordation, if any. The recitals in such conveyance of any matters
of facts shall be conclusive proof of the truthfulness thereof. The grantee in
such reconveyance may be described as “the person or persons legally entitled
thereto.” Five years after issuance of such full reconveyance, Trustee may
destroy said notes and this Deed of Trust unless otherwise directed by
Beneficiary.

5.07 Statute of Limitations.

The pleading of any statute of limitations as a defense to any and all
obligations secured by this Deed of Trust is hereby waived to the fullest extent
permitted by law.

5.08 Interpretation.

Wherever used in this Deed of Trust, unless the context otherwise indicates a
contrary intent, or unless otherwise specifically provided herein, the word
“Trustor” shall mean and include both Trustor and any subsequent owner or owners
of the Mortgaged Property, and the word “Beneficiary” shall mean and include not
only the original Beneficiary hereunder but also any future owner and holder,
including pledgees, of the Note secured hereby. In this Deed of Trust whenever
the context so requires, the masculine gender includes the feminine and/or
neuter, and the neuter includes the feminine and/or masculine, and the singular
number includes the plural and conversely. In this Deed of Trust, the use of the
word “including” shall not be deemed to limit the generality of the term or
clause to which it has reference, whether or not non-limiting language (such as
“without limitation,” or “but not limited to,” or words of similar import) is
used with reference thereto, but rather shall be deemed to include any word
which could reasonably fall within the broadest possible scope of such general
statement, term or matter. The captions and headings of the Articles and
Sections of this Deed of Trust are for convenience only and are not to be used
to interpret, define or limit the provisions of this Deed of Trust.

5.09 Consent; Delegation to Sub-Agents.

The granting or withholding of consent by Beneficiary to any transaction as
required by the terms hereof shall not be deemed a waiver of the right to
require consent to future or successive transactions. Wherever a power of
attorney is conferred upon Beneficiary hereunder, it is understood and agreed
that such power is conferred with full power of substitution, and Beneficiary
may elect in its sole discretion to exercise such power itself or to delegate
such power, or any part thereof, to one or more sub-agents.

 

24



--------------------------------------------------------------------------------

5.10 Successors and Assigns.

All of the grants, obligations, covenants, agreements, terms, provisions and
conditions herein shall run with the land and shall apply to, bind and inure to
the benefit of, the heirs, administrators, executors, legal representatives,
successors and assigns of Trustor and the successors in trust of Trustee and the
endorsees, transferees, successors and assigns of Beneficiary. In the event
Trustor is composed of more than one party, the obligations, covenants,
agreements, and warranties contained herein as well as the obligations arising
therefrom are and shall be joint and several as to each such party.

5.11 Governing Law.

The loan secured by this Deed of Trust is made pursuant to, and shall be
construed and governed by, the laws of the State of California and the rules and
regulations promulgated thereunder.

5.12 Substitution of Trustee.

Beneficiary may remove Trustee at any time or from time to time and appoint a
successor trustee, and upon such appointment, all powers, rights, duties and
authority of Trustee, as aforesaid, shall thereupon become vested in such
successor. Such substitute trustee shall be appointed by written instrument duly
recorded in the county or counties where the real property covered hereby is
located, which appointment may be executed by any authorized agent of
Beneficiary or in any other manner permitted by applicable law.

5.13 No Waiver.

No failure or delay by Beneficiary in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver, consent or approval of any kind by Beneficiary shall be effective
unless contained in writing signed and delivered by Beneficiary. No notice to or
demand on Trustor in any case shall entitle Trustor to any other notice or
demand in similar or other circumstances, nor shall such notice or demand
constitute a waiver of the rights of Beneficiary to any other or further
actions.

5.14 Beneficiary Not Partner of Trustor; Trustor to Indemnify Beneficiary.

The exercise by Beneficiary of any of its rights, privileges or remedies
conferred hereunder or under the Note or any other Related Agreements or under
applicable law, shall not be deemed to render Beneficiary a partner or a
co-venturer with the Trustor or with any other person. Any and all of such
actions will be exercised by Beneficiary solely in furtherance of its role as a
secured lender advancing funds for use by the Trustor as provided in this Deed
of Trust. Trustor shall indemnify Beneficiary against any claim by any third
party for any injury, damage or liability of any kind arising out of any failure
of Trustor to perform its obligations in this transaction, shall notify
Beneficiary of any lawsuit based on such claim, and at Beneficiary’s election,
shall defend Beneficiary therein at Trustor’s own expense by counsel
satisfactory to Beneficiary or shall pay the Beneficiary’s cost and attorneys’
fees if Beneficiary chooses to defend itself on any such claim.

 

25



--------------------------------------------------------------------------------

5.15 Time of Essence.

Time is declared to be of the essence in this Deed of Trust, the Note and any
Related Agreements and of every part hereof and thereof.

5.16 Entire Agreement.

Once the Note, this Deed of Trust, and all of the other Related Agreements, if
any, have been executed, all of the foregoing constitutes the entire agreement
between the parties hereto and none of the foregoing may be modified or amended
in any manner other than by supplemental written agreement executed by the
parties hereto; provided, however, that all written and oral representations of
Trustor, and of any partner, principal or agent of Trustor, previously made to
Beneficiary shall be deemed to have been made to induce Beneficiary to make the
loan secured hereby and to enter into the transaction evidenced hereby and by
the Note and the Related Agreements, and shall survive the execution hereof and
the closing pursuant hereto. This Deed of Trust cannot be changed or modified
except by written agreement signed by both Trustor and Beneficiary.

5.17 No Third Party Benefits.

This Deed of Trust, the Note and the other Related Agreements, if any, are made
for the sole benefit of Trustor and Beneficiary and their successors and
assigns, and convey no other legal interest to any party under or by reason of
any of the foregoing. Whether or not Beneficiary elects to employ any or all of
the rights, powers or remedies available to it under any of the foregoing,
Beneficiary shall have no obligation or liability of any kind to any third party
by reason of any of the foregoing or any of Beneficiary’s actions or omissions
pursuant thereto or otherwise in connection with this transaction.

 

26



--------------------------------------------------------------------------------

REQUEST FOR NOTICES

Trustor hereby requests that a copy of any Notice of Default and Notice of Sale
as may be required by law be mailed to Trustor at its address above stated.

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year first hereinabove written.

 

TRUSTOR:   

 

     

 

  

 

27



--------------------------------------------------------------------------------

EXHIBIT “A”

DESCRIPTION OF THE PROPERTY

 

28



--------------------------------------------------------------------------------

STATE OF CALIFORNIA             )

COUNTY OF                                  )

On             , 20         before me,                     , a Notary Public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

  (SEAL) (Notary Public Signature)  

STATE OF CALIFORNIA             )

COUNTY OF                                  )

On             , 20         before me,                     , a Notary Public,
personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

  (SEAL) (Notary Public Signature)  

 

29